Opinion issued January 11, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00693-CV



LAQUINTA KIRKSEY, Appellant

V.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
Appellee



On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2005-7533J



MEMORANDUM OPINION	Appellant LaQuinta Kirksey has neither established indigence, nor paid or
made arrangements to pay the clerk's fee for preparing the clerk's record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault).  After being
notified that this appeal was subject to dismissal, appellant LaQuinta Kirksey did not
adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.